NO. 12-11-00002-CR

                             IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

RONNIE CHARLES CLAYBORNE,                                  §    APPEAL FROM THE 2ND
APPELLANT

V.                                                         §    JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                   §    CHEROKEE COUNTY, TEXAS


                                    MEMORANDUM OPINION
                                            PER CURIAM
         Appellant has filed a motion to dismiss this appeal. The motion is signed by Appellant and
his counsel. No decision has been delivered in this appeal. Accordingly, Appellant’s motion to
dismiss is granted, and the appeal is dismissed. See TEX. R. APP. P. 42.2(a).
Opinion delivered May 25, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                (DO NOT PUBLISH)